Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of a lock plate disposed between the top and bottom portions and having first and second ends and a deflectable arm extending in a longitudinal direction from the first end to the second end, the deflectable arm having a free end biased towards the top portion, a fixed end opposite the free end, an inner edge, an outer edge, and an elongate opening near the fixed end and spaced from the inner and outer edges to form a pair of continuous regions around the elongate opening extending in the longitudinal direction, was not found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 18, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723